PER CURIAM.
The appellant seeks review of the denial of her petition for relocation that was decided in a nonfinal order of dissolution of marriage. The order denied the petition upon determining the best interest of the *367minor child pursuant to an analysis of the factors set forth in section 61.13001, Florida Statutes. However, because the order does not dispose of a claim that is separate and distinct from the dissolution action, the order is not appealable as a partial final judgment pursuant to Florida Rule of Appellate Procedure 9.110(k). Jensen v. Whetstine, 985 So.2d 1218, 1220 (Fla. 1st DCA 2008); Irvine v. T. Southwood 1295, Inc., 948 So.2d 981 (Fla. 1st DCA 2007). Accordingly, the appeal is DISMISSED. Fla. R.App. P. 9.110((). This dismissal is without prejudice to the appellant’s right to file a timely appeal when a final order has been rendered.
DAVIS, VAN NORTWICK, and THOMAS, JJ., concur.